DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 31 October 2017. It is noted, however, that applicant has not filed a certified copy of the CN201711046552.6 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species 1, 7, and 10 in the reply filed on 8 March 2021 is acknowledged.

Claims 3, 5-10, 13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 March 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11, 12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (WO 2016/155053 A1). 

Han (US 2017/0039942 A1) has been provided as an English language translation of the Han (WO 2016/155053 A1) document.  

Regarding claim 1, Han discloses a pixel driving circuit, comprising: 
a current generating sub-circuit [e.g., Fig. 2: T3], coupled to a control node [e.g., Fig. 2: S] and a first power signal terminal [e.g., Fig. 2: VSS], and configured to output a preset current to the control node (e.g., see Paragraphs 118-121, 130-135); 
e.g., Fig. 2: T1], coupled to a data signal terminal [e.g., Fig. 2: G], a second power signal terminal [e.g., Fig. 2: VDD], and the control node, and configured to change a voltage of the control node to follow a voltage of a data signal [e.g., Fig. 2: Data] under an action of the preset current (e.g., see Paragraphs 122-125); and 
a light emitting element [e.g., Fig. 2: OLED], connected between the control node and the first power signal terminal to emit light under an action of the voltage of the control node (e.g., see Paragraphs 126-133).

Regarding claim 2, Han discloses the current generating sub-circuit comprises: a voltage controlled transistor [e.g., Fig. 2: T3] having a control terminal [e.g., Fig. 2: T3 gate] coupled to a voltage control signal terminal [e.g., Fig. 2: G2], a first end coupled to the first power signal terminal [e.g., Fig. 2: T3 source/drain], and a second end [e.g., Fig. 2: T3 drain/source] coupled to the control node, and configured to generate and transmit the preset current to the control node in response to a voltage control signal [e.g., Fig. 3: G2] (e.g., see Paragraphs 118-121, 130-135).

Regarding claim 4, Han discloses the source following sub-circuit comprises: a source following transistor [e.g., Fig. 2: T1] having a control end [e.g., Fig. 2: T1 gate] coupled to the data signal terminal, a first end [e.g., Fig. 2: T1 drain/source] coupled to the second power signal terminal, and a second end [e.g., Fig. 2: T1 source/drain] coupled to the control node, and configured to equipotentially change the voltage of the control node to follow the voltage of the data signal under the action of the preset current (e.g., see Paragraphs 122-125).

Han discloses a pixel driving method, configured to drive the pixel driving circuit, wherein the pixel driving method comprises: outputting the preset current to the control node (e.g., see Paragraphs 118-121, 130-135);  changing the voltage of the control node to follow the voltage of the data signal under the action of the preset current (e.g., see Paragraphs 122-125); and emitting, by the light emitting element, light under the action of the voltage of the control node (e.g., see Paragraphs 126-133).

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Han discloses a display device, comprising: a plurality of pixels [e.g., Fig. 8: pixel driving circuits]; and a pixel driving circuit [e.g., Fig. 8: input/control circuits], configured to drive the plurality of pixels (e.g., see Paragraph 109).

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel driving circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
11 March 2021